     Case 2:18-cr-00148 Document 70 Filed 07/02/20 Page 1 of 2 PageID #: 316




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                      CRIMINAL ACTION NO. 2:18-cr-00148

BRUCE LANDON WILLIAMS




                     MEMORANDUM OPINION AND ORDER

       Pending before the court is a pro se letter-form motion for compassionate

release made pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), [ECF No. 69], filed by

Defendant Bruce Landon Williams. For me to reduce or modify Mr. Williams’s

sentence under compassionate release, I must find that he has exhausted his

administrative remedies or waited 30 days from petitioning the Warden at FMC

Lexington, has demonstrated “extraordinary and compelling reasons,” is not a danger

to the safety of others, and find that his release is consistent with § 3553(a) factors.

See e.g., United States v. Howard, No. 4:15-CR-00018-BR, 2020 WL 2200855, at *2

(E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018).

       In this case, Mr. Williams indicates in his motion that he made request(s) to

the Warden at FMC Lexington. In order for me to evaluate his motion, however, it

must be clear that either he has exhausted his administrative remedies by appealing
   Case 2:18-cr-00148 Document 70 Filed 07/02/20 Page 2 of 2 PageID #: 317



a denial by the Warden through the Bureau of Prison’s appeal process or that 30 days

have passed since the Warden’s received his request, whichever is earlier. Mr.

William’s motion does not include any information about the date of his request(s) to

the Warden. For example, a defendant can demonstrate the timeframe of his or her

request to the Warden by attaching a dated copy of that request to his or her motion.

Because I cannot tell from the motion whether 30 days have lapsed from the Warden’s

receipt of his request, I cannot review the merits. Therefore, his motion, [ECF No.

69], is DENIED without prejudice. This ruling means that Mr. Williams may petition

the court again with information that makes clear that 30 days have lapsed from

when the Warden received his request.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.



                                                       DATE: July 2, 2020




                                         2
